185 S.E.2d 40 (1971)
13 N.C. App. 163
STATE of North Carolina
v.
Amos ELLIS.
No. 717SC550.
Court of Appeals of North Carolina.
December 15, 1971.
*41 Atty. Gen. Robert Morgan by Asst. Attys. Gen. William W. Melvin and William B. Ray for the State.
*42 Taylor, Brinson & Aycock, by William W. Aycock, Jr., Tarboro, for defendant appellant.
MORRIS, Judge.
Defendant on appeal contends that he was under the influence of drugs at the time of the entering of his guilty pleas, and that he did not know what he was doing. The record clearly shows the facts to be to the contrary. The questions asked of defendant by the presiding judge were substantially the same as the ones asked in State v. Adams, 277 N.C. 427, 178 S.E.2d 72 (1970), to determine whether the guilty pleas were voluntarily, intelligently and understandingly made. In compliance with Boykin v. Alabama, 395 U.S. 238, 89 S. Ct. 1709, 23 L. Ed. 2d 274 (1969), this Court has held that it must affirmatively appear on the record that a plea of guilty was understandingly and voluntarily made. State v. Harris, 10 N.C.App. 553, 180 S.E.2d 29 (1971). This case is in compliance with Harris as evidenced by the record which includes a "transcript of plea" and an "adjudication" by the court that the guilty pleas were freely and voluntarily made.
The only remaining question then is whether the record reveals ample evidence to support the trial judge's finding. We think that it does. Thorazine is the trade name for the preparation of chlorpromazine hydrochloride and is used as a tranquilizer. Tranquilizer, as commonly defined, is a medicinal substance which calms the emotions of a patient without affecting the clarity of consciousness. See Dorland, Illustrated Medical Dictionary 294, 1577, 1603 (24th Ed. 1965); Schmidt, Attorney's Dictionary of Medicine 177, 900 (1969). By his own admission the defendant's ability to reason and understand was in no way affected by the drug thorazine. Where it appears that the trial judge made careful inquiry of the accused as to the voluntariness of his pleas, and there is ample evidence to support the judge's finding that defendant freely, understandingly and voluntarily pleaded guilty to the charges, the acceptance of defendant's guilty plea will not be disturbed on appeal. State v. Hunter, 279 N.C. 498, 183 S.E.2d 665 (1971).
It appears that the count of larceny in two of the indictments might well be defective for insufficient description of the property. However, conceding this to be true, no prejudice has resulted. These two counts were consolidated for judgment with six charges of felonious breaking and entering, four other charges of felonious larceny, and one charge of misdemeanor larceny. Judgment on all these counts was imprisonment for not less than eight nor more than ten years. Obviously a plea of guilty on any one count of felonious breaking and entering or felonious larceny would support the judgment.
No error.
CAMPBELL and PARKER, JJ., concur.